DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-11 are allowed. 
	The present invention is directed to a non-transitory computer-readable recording medium containing instructions realizing a support program which supports control of a printer, an information processing apparatus and a printing method. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a controller, a printer being connected to the information processing apparatus, the recording medium containing computer-executable instructions realizing a supporting program corresponding to the printer connected to the information processing apparatus, the supporting program causing, when executed by the controller, the information processing apparatus to perform: 
when a general-use printing program receives a printing command to cause the printer to execute printing of an image, a receiving process of receiving a process setting used for processing image data generated by the general-use printing program, the image data indicating an image subjected to be printed in accordance with the printing command, the general-use printing program being a program implemented in an operating system of the information processing apparatus in advance; 
an image data processing process of generating a processed image data which is the image data to which a process based on the process setting is applied; 
a determining process of determining whether a condition for restricting printing based on the processed image data is satisfied; and 
a restricting process of executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.

The closest prior art, Odagiri (US 2007/0076238 A1) in view of Takahashi (US 2006/0061798 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Odagiri (US 2007/0076238 A1) discloses an image forming apparatus such as an MFP (Multi-Function Peripheral) which is a multifunctional digital device, a copying machine or a printer, and more specifically, relates to an image forming apparatus and a data protection method in which security control is improved by preventing leaks of data.
	Takahashi (US 2006/0061798 A1) discloses the image control apparatus includes a pattern generating unit that generates a pattern based on a preset process for preventing a fraudulent use of an image; and an image combining unit that combines the image with the pattern to generate a combined image.
However, Odagiri (US 2007/0076238 A1) in view of Takahashi (US 2006/0061798 A1) do not specifically disclose “a determining process of determining whether a condition for restricting printing based on the processed image data is satisfied; and a restricting process of executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 10 and 11 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 11 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672